Citation Nr: 1823889	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for tension headaches.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to March 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the September 2012 rating decision on appeal, the RO denied the Veteran's claims seeking entitlement to service connection for hypertension and pseudofolliculitis barbae.  The Veteran subsequently appealed this determination.  Subsequently, service connection was granted for hypertension and pseudofolliculitis in a July 2016 rating decision, and the RO explained the decision was considered a full grant of benefit sought on appeal.  The Veteran has not expressed disagreement with any aspect of the July 2016 decision.  Therefore, the July 2016 grant of service connection for hypertension and pseudofolliculitis barbae constitutes a full grant of the benefit sought, and as such, these issues are no longer in appellate status.

In reviewing the record, the Board notes that in an August 2016 statement submitted by the Veteran, as well as a separate August 2016 statement submitted by the Veteran's sister, both appeared to raise the issue of entitlement to service connection for post-traumatic stress disorder.  The Veteran and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017). 

The issues of service connection for a left and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




 
FINDING OF FACT

The Veteran's headache disorder has been productive of at least headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a noncompensable rating for headaches.  The Board accepts that the Veteran has a long history of headaches.  The central inquiry here is not the existence of headaches, but rather the severity, frequency and duration of headaches and associated symptoms (i.e. light/noise sensitivity, nausea, vomiting, etc.).  In this case, the more persuasive evidence of record reflects the criteria for a 30 percent rating is warranted.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100. 

The Veteran's headaches have been assigned disability ratings under Diagnostic Code 8100 of 38 C.F.R. § 4.124a.  A 50 percent rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; a 10 percent rating is provided for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is provided for headaches with less frequent attacks.

In February 2012 the Veteran reported for a VA headaches examination.  The Veteran reported headaches, without migraine like symptoms, but productive of pain which resulted in nausea.  The pain was noted to be on both sides of his head and it lasted for less than one day.  He reported use of Tylenol to alleviate the pain.  No prostrating attacks were reported and it was noted that the headaches did not impact his ability to work.  The diagnosis was tension headaches.

In the Veteran's June 2014 VA Form 9, he described his headaches as averaging 5 to 6 and sometimes more within the period of one month.  He reported that he attempted to deal with the headaches by using over the counter medication and trying to sleep.  He noted that when his headaches occurred he experienced dizziness and nausea.

In June 2016 the Veteran again reported for a VA headaches examination.  The Veteran reported to the examiner that his headaches occurred 3 times per month and lasted for 1 day.  The headaches were noted as frontal in location and described as pulsating or throbbing.  The Veteran reported that when he experienced a headache, it was accompanied by dizziness, phonophobia, nausea, vomiting and vision changes.  Upon experiencing a headache, the Veteran noted that he must rest.  He reported use of Naproxen or Tylenol to relieve the headaches.  No prostrating attacks were reported and it was noted that the headaches did not impact his ability to work.  The diagnosis was tension headaches.

In August 2016, the Veteran's fiancée submitted a lay statement in which she indicated that she had known the Veteran for the last 3 years and when he experienced a headache they lasted for 2-3 days.  She reported that the Veteran's headaches were so severe in nature that they have led to vomiting and nausea.  She also reported that the Veteran was loyal to his career and attempted to work around his headaches by taking over the counter medication in order to perform the duties of his employment.  

In an August 2016 statement from the Veteran, he noted frequent attacks of headaches which were so severe that his head throbbed and he felt as if his head wanted to burst open.  He noted difficulty with holding a job but also noted that he was loyal to his job and would take pain reliever to try to deal with the pain of the headaches.  He noted that when a headache occurred he sought sleep or quietness and felt that eventually he would have to quit his job in order to deal with his headaches.  

In August 2016, the Veteran's sister, noted to be a psychiatric practitioner at a VA medical facility, indicated that she has personally observed the Veteran's headaches which occurred more than twice a week and that he experienced nausea and vomiting along with the headaches.  

The Board finds a 30 percent rating for migraines is warranted.  Though the February 2012 and June 2016 examination reports state that headaches were non-prostrating, the June 2016 examination noted interference with daily activities when a headache occurred such that the Veteran needed to seek rest in order to deal with the pulsating or throbbing pain.  This was also noted in the Veteran's VA Form 9 when he wrote that upon experiencing a headache he needed to sleep and find quietness.  The Veteran's August 2016 lay statement indicated that his headaches were so severe that it felt like his head was going to burst which made it difficult for him to do his job, yet he wanted to be loyal to his job so he attempted to relieve the pain with medication.  Moreover, the evidence has consistently shown that when the Veteran experienced a headache it was accompanied by symptoms of nausea, vomiting, dizziness, light sensitivity and vision changes, all symptoms which can have significant interference on one's daily activities.  Further, the June 2016 examination reported that the headaches occurred 3 times per month and lasted the entire day, while the Veteran's fiancée noted that she had observed the Veteran's headaches last for 2-3 days.  This is more than the average of once per month over several months contemplated by the 30 percent rating.  However, a rating greater than 30 percent is not warranted for this time period as the Veteran did not report severe economic inadaptability.  During the June 2016 examination report, the Veteran indicated that his headaches did not impact his ability to work and in his August 2016 statement he noted he continued to be dedicated and faithful to his career.  

While during some of this period medication may have alleviated the Veteran's symptoms, because the ameliorative effects of medication are not contemplated by the rating code, the Board cannot consider such effects.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication").  Therefore, the Board, in assigning the above rating, finds it significant that the Veteran noted that he has to rest when his headaches occur and that his headaches cause nausea, vomiting, vertigo as well as sensitivity to sound and changes in vision.  

In closing, the Board notes that a claim for TDIU is implicitly a part of every increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, TDIU is not raised by the record.  The Veteran, at least as of the June 2016 VA examination for headaches, noted that his headaches did not impact his ability to work but did state that he may have to quit his job due to his headaches.  If the Veteran wishes to pursue a TDIU claim, he should file a claim with the RO.

In sum a 30 percent rating is granted for headaches.  However, the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating of 30 percent for headaches is warranted for the pendency of the appeal, subject to the law and regulations governing the payment of monetary benefits.

REMAND

The Veteran underwent a VA examination in June 2016 in relation to his left and right knee disability claim.  The VA examiner diagnosed the Veteran with osteoarthritis of both knees, and opined that the Veteran's bilateral knee condition was less likely than not due to the Veteran's reported in-service injury, to include his military occupational specialty of a plumber for over 20 years.  The VA examiner explained that the Veteran's service treatment records are silent for complaints regarding a knee disability and that medical records for 21 years after service are also silent for complaints of bilateral knee disabilities.  The examiner essentially concluded that in the absence of appropriate medical documentation, it was less likely than not that the Veteran's reported in-service knee disabilities were due to service and rather that his diagnosis of osteoarthritis was the result of wear and tear over time.   

The Board notes, the June 2016 VA examiner based her opinion on the limited amount of service records in the Veteran's claims file and the lack of records showing treatment after service and did not account for the Veteran's lay testimony regarding his in-service injury and following symptomatology.  Therefore, an additional opinion that considers and addresses the Veteran's competent statements regarding the onset of his bilateral knee disability must be obtained on remand.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran that relate to his claimed bilateral knee disability.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After conducting the foregoing development, schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the nature and etiology of any current bilateral knee disability.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  An explanation for all opinions expressed must be provided.

The examiner should identify all diagnoses for the Veteran's bilateral knee disorder present at any time during the claim period (i.e., from July 2012 to the present).

For each diagnosis, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such condition had its onset in or is otherwise related to his military service.  The examiner must specifically address the Veteran's competent lay statements describing the onset of knee symptoms during service, to include his military occupational specialty of a plumber for over 20 years and the impact of his employment on his knee disability, and their intermittent symptomatology after service until approximately 2012, when the symptoms reportedly became continuous.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


